Title: To George Washington from James Monroe, 19 November 1794
From: Monroe, James
To: Washington, George


        
          Dear Sir
          Paris Novr 19. 1794.
        
        I had the pleasure some weeks past to receive your favor of the 25. of June and should have answered it sooner, had any safe private opportunity offered for Bordeaux from whence vessels most frequently sail for America. I called the evening after its receit

on Mr Morris, & put your letter for him into his hands so that he recd it unopened. He left this about the beginng of octr for Switzerland, from whence I understood he would probably proceed to Engld. His first intention was to have sailed from Havre to America, but this was afterwards declined and the latter rout preferred. As there was some delay in obtaining his passport & which gave him displeasure, and as I disliked from motives of delicacy to him to mention it in an official dispatch I take the liberty to communicate it to you. some weeks after my arrival, he intimated to me, that as it would take some time to pack up his baggage and he should in the interim be idle, he wished me to procure for him a passport from the Committee for the seat of John James Rosseau in Switzerland where he wod stay that time & return to take his departure. I did so. It was in reply suggested to me that he might chuse his rout to leave France, but that they did not like to permit him to go into Switzerland, where the emigrants (his connections) were, & return back into the republick: that indeed they were surprized he had made such a request. I was asked would I take the measure on myself; and in case any censure attended it, be responsible to the publick opinion? To this I replied that I had shewn Mr Morris my letter submitting it to the Committee, and that it would be more agreeable to him as well as myself it should proceed from them. Thus the matter rested for sometime; finally as Mr Morris pressed for a passport and complained much of the delay, and which I knew proceeded solely from an objection to his return, a circumstance I did not wish to mention to him, I found it indispensably necessary to send Mr Skipwith explicitly to ask whether he was anxious upon that point—He had suspected this difficulty before and immediately agreed to abandon the idea. The form of the passport then became a question. It was notified to him that if he would take one from me, visited by the Commissary of foreign affrs, what depended on them shod be performed immediately. But he wished one from the Committee or the govt independantly of me, the latter being the ordinary mode in the case of private citizens, merchants & others travelling thro France. I was of opinion this shod be granted him & said so to the Commissary; I was equally so that the other mode shod have been quietly accepted by him or in other words that neither party should have made an object of the mode. I think it was Mr Morris’s

expectation I should demand a passport in the form desired by him & risque whatever consequences might result from it; he did not ask this of me but it was to be inferred from what I heard him say on the subject. I was however resolved to embark on no such discussion and especially upon a point so unimportant in itself: the passport was of course granted by me & certified by the Commissary in the usual course and under whose protection he has safely passed beyond the bounds of the republick. I do not know that this incident will ever reach you thro’ any other channel, but as it possibly may I have tho⟨t⟩ proper to state it to you correctly & according to my own knowledge.
        The successes of this republick have been most astonishingly great in every quarter. In my letters to the Secry of State I have detailed the many victories gained and posts taken up to the 7th of this month: since which Mæstricht has fallen with abt 300 cannon & 8. or 10.000 troops: for a considerable time past the combin’d powers have been able only to retard the progress of the French by defending posts for ever since the battle of Fleury they have avoided, except when not to be avoided, a general action. and every post wh. the French have sat down before has yielded sooner than was expected. At present there appears to be nothing to impede their march to Amsterdam if they incline & of which there can be no doubt. Tis said the Prince of Orange has requested of the States General to overflow the country, & which is opposed & will probably be rejected. If the people rise & change the govt they will be treated with as a free people, and I am inclined to think no treaty will otherwise be made with them. In Spain their success has been equally great: great part of that country has been overrun and in truth it appears to me to be within their power even to march to Madrid if it was their wish. Tis said that a treaty has already been made with Prussia, but this I do not credit, not because it is not obtainable for I am convinc’d it is, but because I do not think the Committee wod form a treaty without some hint of it to the Convention, & indeed their approbation. Spain and Austria both want peace & will I doubt not soon make one: and that Engld likewise wants it there can be no doubt. In short it appears to me unquestionable that France can command a peace from every power & upon her own terms. Engld alone can at present hesitate or talk of terms, and this she is enabled to do only by her fleet which may secure

her from invasion: but I am inclined to think a storm is gathering over her more dangerous than any she has yet known: for I have reason to believe that Denmark and Sweden are ready to fall on her, and that Spain will be compelled to purchase her peace with France by uniting in a similar operation. a curious incident relative to this latter power has lately come to my knowledge, and which from the delicacy of the subject I shall put in cypher to the Secry of State, by wh. you will perceive how critically we are circumstanced in respect to that power, if she shod close with France upon terms of neutrality, being at liberty to unite with England in case of such an event in hostility against us.
        Every consideration of expedience invites us in my judgment to a close union with our ally: and believe me I have done all in my power to promote this object. But I have had to contend with many difficulties of a serious nature & which still embarrass me to a certain degree. These I cannot hazard otherwise than in cypher tho’ I would with pleasure did I know that my letter wod reach you unopened speak more confidentially than I can do in an official dispach. a new minister will leave this for America in a few days: I think the change a fortunate event, for I am persuaded the successor will see cause to doubt many of the communications heretofore given. I am told the successor is a cool well disposed & sensible man. within a few days past Nimeughen has also been taken, the hall of the Jacobin society shut up by the convention, & two members appointed by the Committee, by consent of the convention, whose names & offices are unknown—some say the object is to treat with Prussia, Spain or the States genl or rather to accompany the army with power to treat with the people in case they rise—others say tis to treat with Denmark & Sweden, whose agents are said to be incog: in town. Certain however it is the Committee asked for permission to appoint such persons under such circumstances & that it was granted. I found myself plac’d here as you will readily concieve upon a theatre new & very difficult to act on. and what has increased my embarrassment has been the ignorance of the disposition of Engld towards us as well as of the U. States towards her. I have also been destitute of all kind of council except Mr Skipwith, & some is necessary in every situation. I have however acted as well as my judgment could dictate & I hope to yrs & the satisfaction of my countrymen in general.

with great respect & esteem I am Dear Sir yr most obt & very humble servant
        
          Jas Monroe
        
      